Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 6, 11 and 16 are amended.  Claims 4, 5, 14 and 15 are canceled.  Claims 1-3, 6-13 and 16-20 are pending.

Response to Arguments
2,	Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziraknejad et al. (U.S. Patent No. 10,855664, hereinafter Ziraknejad in view of Medvedeva et al. (U.S. Patent Application No. 2020/0371965, hereinafter Medvedeva).
  	With respect to claim 1, Ziraknejad discloses a method for facilitating security of a resource using a plurality of credentials, the method comprising: receiving, using a communication device, a user credential associated with a user from a user device to access (e.g. Ziraknejad, col. 1, line 19-col. 2, line 15, “…the trusted device and it’s associations with another resource can be linked to a particular user identity and a particular credential that has issued to the user.  This link to a specific user’s credential provides an enhanced context, as well as allows the device-to device proximity-based interaction to be linked to a broader enterprise-level security plan.  The resource and/or the trusted device can apply security policies, usage restrictions, reporting functions and logging functions associated with the credential in addition to determining whether appropriate proximity is detected.  These policies can include conditions that specify different behavior of the proximity-based access function based on various contextual factors, such as time, location, usage history, user identity, identity of other device nearby, and so on…”; “The proximity-based access may be tied to a distinct, second credential, such as the user’s employee credential or other credential that indicates the identity, role, or relationship of the user in an organization…For example, if a trusted device has been associated with a resource and the trusted device is later brought in proximity the resource, automatic access may be denied if the user’s credential linked to the association has changed or been revoked); wherein the stored credential comprises at least one of a primary credential and e.g. col. 1, lines 33-60, “The proximity-based access may be tied to a distinct, second credential, such as the user’s employee credential or other credential that indicates the identity, role, or relationship of the user in an organization.  This identity-based credential can be used to limit when proximity-based automatic access is provided…This identity-based credential can be used to limit when proximity-based automatic access is provided….a user’s credential may indicate that full access is provided at certain times or locations”).
	 Ziraknejad does not explicitly mention authenticating, using the processing device, the user device based on comparing, and analyzing to determine a level of access to the one or more services of the device wherein the user credential is associated with a financial account, restricting, using the processing device, the user from transferring an electronic fund above a threshold amount out of the financial account if the secondary credential is received; and outputting, using the communication device, a modified financial account balance if the secondary credential is received.
	However, Medvedeva discloses a similar scenario (e.g. Medvedeva, Abstract, “A system includes a blockchain operation stack which may control access to reading and writing operations for a blockchain.  The blockchain operation stack may include a credential authority layer that may control permission for profiles maintained by the credential authority layer…”; paragraphs 0026, “…the CAL 120 may identify a profile 124 and a level of access responsive to the profile 124, the credential 122 or both (204).  For example, a profile may be associate with multiple access levels depending on the credential submitted.  In an example scenario, a signal profile owner may maintain multiple security levels on the same profile and the level of access granted at login may depend on the credential submitted”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Medvedeva’s blockchain operation control access depending on credential submitted with Ziraknejad’s location and credential access control to provide level of access to read and write function for a blockchain in order to provide multiple access levels on the same profile based on the credential submitted (Medvedeva, paragraph 0026). 
 	With respect to claim 2, Ziraknejad discloses the method of claim 1, wherein the resource comprises at least one of an email account, an e-wallet, a website, an E-vault, and a bank account (e.g. col. 1, lines 27-28).  	With respect to claim 3, Ziraknejad discloses the method of claim 1, wherein the one or more services comprises at least one of accessing emails, and transaction of assets (e.g. Ziraknejad, col. 4, lines 55-56).  	With respect to claim 6, Ziraknejad discloses the method of claim 1 further comprising: receiving, using the communication device, the secondary credential from the user device; and limiting, using the processing device, an accessibility to the one or more services of the resource based on the receiving (e.g. Ziraknejad, col. 1, lines 33-60). 

With respect to claim 11-13 and 16-20, the claim are system claims that are similar to method claims 1-3 and 6-10.  Therefore, claims 11-13 and 16-20 are rejected based on the similar rationale.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONGOC TRAN/
 Primary Examiner, Art Unit 2434